DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s amendment filed on February 10, 2021 was received. The abstract was amended. Claims 1, 3 and 4 were amended and claim 2 was cancelled. 
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office action issued November 12, 2020.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 6-10 directed to a method non-elected without traverse.  Accordingly, claims 6-10 have been cancelled.

Claim Objections
The objection to claim 1 is withdrawn because Applicant amended the claim to remove the typographical error.

Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as unpatentable over Takekuma et al. (US 2003/0180471) in view of Sadri et al. (US 2018/0272377) on claims 1-2 and 4 and over Takekuma et al. and Sadri et al. in view of Hasebe et al. (US 6,033,475) on claims 3 and 5 are withdrawn because Applicant amended claim 1 to require that the pressure regulating valves can have different degrees of opening from each other and that each one is controlled individually to reach a target pressure for each of the branched pipes. Support for these amendments can be found in paragraphs 75 and 100-102 of the published application. 

REASONS FOR ALLOWANCE
Claims 1 and 3-5 are allowed. The following is an examiner’s statement of reasons for allowance: Independent claim 1 is drawn to a treatment solution supply apparatus having a sending unit common to a number of treatment apparatuses which sends the solution with a number of pumps from a source to each apparatus via a number of branched pipes, where each pipe has its own pressure measurement unit and pressure regulating valve which each can have different degrees of opening from each other, and a control unit configured to control timing of the pumps so that at least one is in a state of sending the solution to the apparatuses at all times and control the degree of opening of each of the pressure regulating valves such that each pipe is at a target pressure. 
The closest prior art, Takekuma et al., Sadri et al., and Hasebe et al. describe similar supply apparatuses with pumps that send solution from a common source to a number of spray guns, as well as pressure measurement units and valves within branched pipes, however none of the references teach or suggest that these valves can have different degrees of opening from each other and that they are controlled to have a specific degree of opening required to reach a target pressure. Rather, the valves are simply opened or closed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A KITT whose telephone number is (571)270-7681.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.A.K/
Stephen KittExaminer, Art Unit 1717                                                                                                                                                                                                        4/21/2021

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717